EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 1/28/2022. Currently, claims 30-33 are pending. Claims 1-29 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

30. (Currently Amended) A plurality of building blocks especially adapted to be assembled with a plurality of alignment pins into a multi-course wall comprising a plurality of running- bond courses of said blocks, each of said blocks comprising:
(a) a body having opposite and vertically-oriented front and rear faces, opposite and horizontally-oriented upper and lower faces, and opposite and vertically-oriented right and left end faces;
(b) a right end of the block body comprising a first forward portion extending rearwardly from the front face of the block body and extending from the upper face of the block body to the lower face of the block body, a first recess wall facing rearwardly and extending inwardly from the first forward portion of the right end of the block body and from the upper face to the lower face of the block body, and a first recessed edge wall extending rearwardly from the first recess wall and extending from the upper face to 
(c) a left end of the block body comprising a second forward portion extending rearwardly from the front face of the block body and extending from the upper face of the block body to the lower face of the block body, a second recess wall facing rearwardly and extending inwardly from the second forward portion of the left end of the block body and from the upper face to the lower face of the block body, and a second recessed edge wall extending rearwardly from the second recess wall and extending from the upper face to the lower face of the block body, where the first forward portion of the left end of the block body and the second recess wall of the left end of the block body are configured 2and sized to be securely graspable by a second human hand during assembly of the multi-course wall;
(d) a vertically-oriented first pin-receiving aperture extending through the body and having an upper end that opens to the upper face of the block body and a lower end that opens to the lower face of the block body, said first pin-receiving aperture being located adjacent to the first recessed edge wall of the right end and being partially open along a length of the first pin-receiving aperture to the first recessed edge wall of the right end of the block body so that the first pin-receiving aperture is visible from the right end of the block body in assembly of the wall, and a [[the]] first alignment pin inserted into the first pin-receiving aperture is also visible from the right end of the block body during assembly of the multi-course wall;
a [[the]] second alignment pin inserted into the second pin-receiving aperture is also visible from the left end of the block body during assembly of the multi-course wall;
(f) a first alignment channel portion formed in the upper face of the block body adjacent to an intersection of the upper face and the second recess edge wall of the left end of the block body, and configured and of such extent so as to receive a lower end of a first alignment pin inserted into a first pin-receiving aperture of a like block placed on said upper face in a running-bond arrangement and to facilitate interconnection of the upper and lower blocks in a first predetermined batter relationship; and
(g) a second alignment channel portion formed in the upper face of the block body adjacent to the intersection of the upper face and the first recess edge wall of the right end of the block body, and configured and of such extent so as to receive a lower end of a 3second alignment pin inserted into a second pin-receiving aperture of a like block placed on said upper face in a running-bond arrangement and to facilitate interconnection of the upper and lower blocks in the first predetermined batter relationship.


(a) a third alignment channel portion formed in the upper face of the block body adjacent an intersection of the upper face and the second recess edge wall of the left end of the block body and configured and of such extent so as to receive a [[the]] lower end of a first alignment pin inserted into the first pin-receiving aperture of a like block placed on said upper face in a running-bond arrangement and to facilitate interconnection of the upper and lower blocks in a second predetermined batter relationship;
(b) a fourth alignment channel portion formed in the upper face of the block body adjacent an intersection of the upper face and the first recess edge wall of the right end of the block body and configured and of such extent so as to receive a [[the]] lower end of a second alignment pin inserted into the second pin-receiving aperture of a like block placed on said upper face in a running-bond arrangement and to facilitate interconnection of the upper and lower blocks in a second predetermined batter relationship; and wherein the second predetermined batter relationship is a constant, non-zero batter.

Claims 30-33 are allowed.
Claims 1-29 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 11/15/2021, in light of the claim amendments filed on 11/15/2021 inter alia the position, arrangement, and orientation of the right end, the left end, the vertically-oriented first pin-receiving aperture, the vertically oriented second pin-receiving aperture, the first alignment channel portion, and the second alignment channel portion of each of the plurality of building blocks, as claimed in claim 30. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635